.           RECEIVED lf\f
                  MR .. Franklin carl jones                                                                  ~, COUR~_OF CRIMINAL APPEALS
                  # 1224452 / Wanye Scott UNIT
                  6999 RETRIEVE RD.                                                                                    DEC 2 8 2015
                  ANGLETON , TEXAS 17515
                                                                                                                   Abel Acosta, Clerk

                                                         RE: Writ of Mandamus and One Exhibit

                                                                       Dear Clerk,
                      Please find enclosed one orig~nal of the Relator's Writ of
                   Mandamus andone Exhibit.Please bring these documents to the
                   attention of the Justices of the Courts.
,,

                                                              •.   '
     ... •·        Thank you.for your total attention on this foregoing matter .
 ....
.-




                                      .   ... '   .-



                    _,_· .. ~_,       .
                                                                                                         ThiS document        contains some '
              ........                                                                                   r,r.:~gn   that are of poor quali~
                ·_,._
                                                                                                         ,1t th®    aame of imaying. ·.   ·
                                      ...·,

                                           .-.:'··                                        Sincerely Yoursi
                          ...... . .. ~ ·:.




                                                                                          Mr~.FranklinCarl Jo
                                                                                          TDCJ-ID J 1224452
                         . -.   ~.-




                                                  . p.   s.
                     Once .these docul}lents are recieved by the clerk ... I need to know
                    what a total cost for the complete copy of the writ and all
                    attached documents? Dnce again, Thank-You




                                                                                     i'




                                                                                                                              'I
,   .
/

                                   CAUSE NO·--------=--------
        FR~NKLIN   ~ARL   JONES,         §
             RELATOR                     §   THE COURT OFCRIMINAL APPEALS
                                         §
             v.                          §
                                         §     IN AUSTIN , TEXAS
        CHRIS DANIEL,                    §
           RESPONDENT                    §

                     RELATOR'S WRIT OF MANDAMUS
        To The Honorable J.ustice of said Court· :
           Comes now.Franklin Carl Jones,Relator herein,in support of
        this motion Relator will show this Honorable Court the following:
                                  JURISDICTION
        Jurisdiction for the Court of criminal Appeals is invoted pur-
        suant to Tex. Gov't. Code 22.221 andalso Texas Constitution
        Art.5§8.
                                     I

            This Mandamus is sought to compel the Harris County Distriet
          Chris Daniel to perform a ministeriel act of whieh the clerk has
         no discreation. This duty is to forward Relator's 11.07 to the
         COurt of Crimina~s within_35 days after Relator filed it if the
          trial court does not desiqnate unresolved issues. Relator filed
          his 11.07 on March 9,2015. Therefore the trial court has now held
         Relator 11.07 6ver nine (9) MONTHS,AS SUCH PURSUANT TO Tex. Code
          Crim. Proc.Art. 11.07 § 3 (B) (C). Thr Respondence has a ~inis­
          terial duty to immediately forward Relator's 11.07 to the Court
          of Crimmnal Appeals-. This Honorable Court has previously faced
         with the same problems,and issued a writ of Mandamus to compel
          the District Clerk to immediately forward the 11.07 to the Court
          of Criminal Appeals. See Martin V. Hamlin,25 s.w. 3d 718,719{
          Tex. Crim. App. 2000) : " the distr·ict Clerk has no authority to
          coritinue to hold Relator's application for Writ of Habeas Corpus
          and is under a ministerial duty to immediately forward the appli-
          cation and related records in 35 days pursuant to 11.07 §§ 3(8)
          (C),in Ex parte Terry Donald Martin,Writ no. W96-00065-P(A) in
          the 203rd Judicial District Court. We conditionally grant Mand-
          amus relief and direct Respondent Daniel to comply with this
          opinion.
        ~§Relator a~ ~equired by~~ex. R. Crim. Proc. Rule 694 on Dec.2,
        2015,sent the letter of intent to ·file a Writ of Mandamus if he
        did not forward the 11.07 to the Court of _Criminal Appeals. See
        attached Exhibit A.
        WWerefore,Premises Considered,Rel~tor prays this Honor~ble
        Court grant this motion and issue an ord~r to the Respondent to
        immediately forward Relator's 11.07 and all related documents to
        the Courtt of Criminal Appeals and grant Relator any other or
        additional relief he is justly entitled to,it is so prayed.
        !,FRANKLIN CARL JONES,TDCJ-ID # 1224452,being incarcerated
        presentlv.at the Wayne Scott Bnit,in the TDCJ-ID in the County
        of ~razorla,Aqqleton,Texas 77515,declare under the penalty of
        per1ury that all of the fa~t in the Writ of Mandamus are true
        and correct.
Executed on this   2.5 R.d   day
                   DATE OF BIRTH

Under both Federal Law (28 u.s.c.§§ 1746) and State Law V.A.C.
Civ Proc. Remedies Code (132.001-132.003).




                                         ANGLETON,TEXAS



                         CERTIFICATE OF SERVICE

I hereby certifv that s tr~e and corrert copy of· thesP documents
has been sent to the Respondent Address to: Mr. Chris DaniBl;
P.O.Box 4651; Houston,Texas 77210-:65l}by plar:rq a copy in the
U.S.mail-postage nrepaid on this 43Rg dAY of!J.e(_. ,2015.
'-~,   •.   I




       q
!•1 t". 2 rank l i n Car 1 Jon e .3
                                                                                                                            /
# 1224452 I Wayne Scott Unit
6999 Retrieve RD.
Angleton1Texas 77515


     R.w... ••           .c:
                       C'.L                Co~pus,Nomprandum               ·- .C
                                                                           uL      Laws1and      ~   zx:~ibi    ts ..



     This letter is in regards to thE above s~OJ~Ct m2tter. Mr1
Dac1ic,.



     .E'r ankl in J cnes
     #1224432 / Scott Unit
     5999 Retrieve RD.
     AngJeton,Texas 77515



                                                     Dear 1'1 r • D3. r; i e l ,
     First things fi.r-sl:fG:ceeting.SeccncHy,thi.:::; lE",tte;:· J.E: in c?gaL-Js to
     t 112 abov 2 sub j Get ;n~ t ':er til at ·.-1as f i 1 ed with yo J..:ll" cf:.: icc · t r. :(ough
     the District Attccr.ey Offic.:~ b;::;:ween :V.aL-cn 8 ;:,r: 15,2015. iJhy wastt
     n • t ti1e.se: doc·ur~:e:;~ts filcr1c2 )t~! f i 1 ~ U v.; i t r~ t 11 e p :r: ope ·c :: ~ u :c t s •
             r;1e oistrict cler·k ar·e auty but:ir,d to er:..::;urc that: arl.l docnmer;t.:;.
      ar~ t0 be ~o:cwarJ ta the prcpcr courts one€ ycu have recieve6
      tl1E~rr. f.O-;: ~lie .Judge rul,ir19. 'rexa:3 GOv-(:::cn-metlt., CcC.ic, Chc~pt2r 5_1,
      ~··')·····'r·-,,p:~e·--
     t....> ....._i  J  '-
                         \ •L ·~ • r,.l· ,.:.-L
                              .l..l
                               '-~   ..1.... l .._ . .; ···~·
                                               ...   .L ' - '-
                                                              ''1 ..,.1..•• ~.,, .·'··p-··;.,;·;-.f·
                                                                 1..,.. -- w.;;   .1~
                                                                                                     1.. cally· §§
                                                                                        ·,· •• ~o..J, -
                                                                                        .t                ~-   ..L
                                                                                                                   51.303 DGtH~.=_; and
                                                                                                                       ·




     power of the District Clerk(s).
        Your full .:;~operation on this forgoing matter will be most
     highly appreciated.




                                                                                                                     #J.2244S2
                                             Ch.IJSE l\JG.
                                                                 --------

E:x'   Pc:.rte                                              §                      IN THE l35th JUDICIAL
~HANKLIN            2ARL JCNES                                                     DISTRICT ~CURT OF
Appli:::anc                                                                        HARRIS COUNTY,TSXAS

            ,~.FPLICAN'J.''        S i-'lO':t.'ION REQUESTING PN EVIDEi.J'l'.I\HY HEARING
TO THE            HONORABLE JUDGE OF SAID COURT:
       Ccir.es ;·:cv.;        f'~'AtH:LIN    CARL JONES               ~                     ii:-. this !-.is
                                                                          122.4t.. 52,prc--..:;c
11.07 ~rit of ~abca3 co~pus,rnoves this court to held an eviden-
'.: i .21 r· y ::..:oar i n g , and for g c c d c au s.::: .s h .J w.s the :.: o .:;_ l c w i ng :

  ~:~;-,c; apiJlicar.t"s iri.Gi:ar.t applicatio;l. co;1t:ai.r,a .sDfficier.t spec-
ific facts 2stablihi~g that : by c:. preponderar:ce of th2 eviden~2,
but: fo;:: a violation ·:>:.: ti12 United Stat.E:::E Constitution nc £;atior.al
Juror· co~ld have found the appli.cant guilty beyond a 1~eas~nabl0
doubt..
                                                                 II
Applicant asserts his actual innocence under the                                                              Schl~p        standard,
in that, his                  ri~·hts     undi?!."' ·ttlD       E\:>L~r··tb,    t"i~·::fl:              :3ixttl,   and fvur:--te:ent
             c;f the Ur..ited :_:;tat                               AFFIDAVIT OF SERVICE


I, FL-rL·e.::t and -je.ing :1artdr.:                                CAFSE NO.
                                            -------
THE STATE OP TEXAS                           §       IN THE l85th      D~ST~IC~     COURT
           ,..; l.::..- •                                         CF
FRANKLIN C. JONES                                        HARRIS COUNTY,TEXAS

   DEFENDAN7'S M07ION TO SET ASTDE HIS ~UDGEMENT ON
THE GROUND HE WAS INCOMPETENT TO STAND TRIAL.

                            TO THE HONONABLE JUDGE OF SAID COURT
Kow comes,Frart~lin C. Jones,Pro se in the above entitled style
and number cause of action,filing tl1is motion.to sec dside hia
judg~iH811.t on th0 grour,d:::; h2 \.1a.s· Incon•pt-'tent to stc:a1d trial enter
in this case and ·,.; i i l ·c e spec t f f ll y shoW' u n t "J t hi .3 c curt the
 foli_o~~:i.r'g;

                                      J ur: IS D :.: C 'I' I OtJ
  'l'hi .s l'ie;nona.bl e CoLa: t has ju-ri .sdi ct ion under: u.rt i cl E 3 9 of the
 Texa~: Code of Criminal Procedc::rc Art, 1 i S•2tion l•) of bhe Texas
 Constitution,c:tnJ the fifth (5) ,sixth (o), ide ffect i ve, and a        ·
  seriou.s men'cal disor:Clers. A paychiatt~ist haa ordered a heavy dose
  of rr;ecication for the defendant whil"'e he ~~as being hu~sed· in t:he
  HAR2IS COUNTY JAIL for hi3 par1ic attacka:hearing voices -i~ his
  hea5 Wd.S at~ady getting louder.
  The fact that the de:=enou.nt E'i:·anklin Cc.xl Jones has a ae;:·ious
  head injury since he w    .(·



\
          ~e no·.v t un1 ·.:o the is 3·12. of \o;·hether', the distr let court acted
          with in the3e due pl.·ocess boundaries ii1 resolving Uv~ :jue.st. ion of
          Jo:1.es' competency. Furthe.r1the ;;>etitioner ::-equest L1at .i:llis case
          be reassigned to a different Judge1to avoid th~ appearence of
          bias araising from the district court's biased to hol(J u cornpe·-
          tency hearing .• See .:rc.•hnson ·v. Sawyel:"ll2C: F.3d l30711333 (5th sir
          1997).!        .
          Appoin~~d ccunsel1in hhe course of performing her off~c~a~ d~ty
          as defendant Frank~in Jones' court appc>inted attorney did n6t
          exereise ~he use of her skills dilige~tly as defendant~s J0nes
          3'.: to1..·ney. Attorney. Jill W3.llace 1 a.r.d the EARRI.S COUl~TY. PR'OSECUl'OH
          ~E~E GROSSLY NEGLIG2NT ON Augu3t 4120031when they knew that defen
          dc:u;t Johes was {ncompetant to stand tric.l. See exhibits A1B.C1
          urtd D. Defence attorney              and tht= prosecutcr are not expert
          psychologist cmcJ co not posses tJ·.e expert.Cse to say if defendant
          Jones vias competent __ o:c. not i;Jeir.Sj t.l~~t t_t;e cp_u;ct ..;1qrosecutor· rwr
          hi 3 at t CJI: 1. e y had oe r: end ant "'ones e v c.l u a L. e d D Yt·1 • n • J.Vi • R • or a. ·
          licensed psychat:lst at ttie HARRIS.CJUNTY JAIL beforE t~ial,which
          was/is required by law.                              ·
          I£ they did not know1they should·have known1it;3 their auty to
          have known when it was brought to th2 c0acts i:1 t tent i;)n 'llhen they
          made referral to tt1e d~fendant_rnen~al heaitri records on Au~us~ ~~
          2003. See exhibitse A1B1C and also .exh~bit D.
          For the fo~egoing reas0n~ .stated h~~ein tlle.Motion To Set Aside
          the Judgement entered in this case should be GRANTED.
          Wherefore 1 premises considered1the defendant respectfully prays
          that· !:.he Judge;nent be o·J:.?rtur·ned and 3et aside in this ca0e.




                                                                      #1224452 /    Scott unit
                                                                      6999   RETRI~VS   RD.
                                                                      J\NGLETON I TEXAS   77 515



                                            C~rtificate       of Service

          I 1 Frankl·in Carl Jolles 1 PETI'.riOi~EH: DO llERSW! 'l'UA'l' A TRU~ Al'JD
          CORRECT COPY Of THE ABbVE AhD fOREGOINGMOTION AND ORDER WAS
          PLACEJ IN THE WAYNE SCOTTT UNIT ~IALBOX1VIA FIRST CLASS MAIL1
          POSTAGE PREPAOD TO:



                     3iyneo this



                                                                    E'FzANKL l)j CARL




                                                2
·,

                                          UNSWORN     DECLARA~ION




     I, Fr·anklin Car~ .Jones,'I'.D.C.J. r.umbe.c # l22~1452,being presently
     inca.n::er·a ted at.:.: tl:}e .'i'Va.yne Sc:et.1:, Un i 'c ( RV) •) f the Tex.:u> Dep.:u::tment ~
     Df Criminal Justice in Braz~ria County,~~~as, aeclare under
     p.::nalty of p:~~juiy th                                                                                           I,

                              Ch.uSE NO.
                                           -------


'Iii.C S'I'ATE OF 'I'EXA3              §      Ii.~   '.I' l-iE 18 5th D I 3TR I C'l' COUn'I'
                                       §                   OF
FRANKLIN CARL JONES                    §        HARRI3 COUNTY                1    TEXAS




                            O:cdet· .SettL1g Aside     Defenoan~'        s       JuogEoment

On i::hi.3             day of                             1   2015   1       Def,.?ndant's
                                ------------
iTI\)tion to set asL)e his Judgement on         d1E!    grounJ de was               in:..:.J:np:~­
 cen t '.:o stand t;:.· ia.l is thereby


     GIL\:.'HCD                              DF:i:nCD
               -------                                  -----------------




                                                JUDG;:; J?RJ..::.SI:::JIEG




                                       4
                                       CAUSE NO.

    FRANKLIN CARL JONES,                     §
    REL.ATOR                                 §           COURT OF CRIMINAL APPEALs
                                             §
       v.                                    §
                                             §
    CHRIS DANIEL,                            §              IN AUSTIN,TEXAS
      RESPONDENT.

                             RELATOR'S AFFIDAVIT OF PREVIOS FILING:
    To the HONORABLE JUSTICE OF -SAID COURT.
    Comes now,Franklin Carl Jones,Relator herein proceeding Pro se
    an In Forma Pauperis, in ·support of this motion will show this
    Honorable Court the £allowing ;
                                             I.
     §R~lator filed a u~s.c §1983 in Bee County,Texas,the lawsuiw was
     for a 8th Amendment Violation~ Due to leavinq the hand festrains
     o~ hi~ wrist. to long and t::!ili.j.:J1\ ID~ich ~evered the l iqemen ts in
     h1s r1ght wr1st. Cause no.~--~rankl1n Carl Jones v.                  Buck
     Taylor. It is filed in the Southern District,Corpus Christi
     Division.This lawsuit is still pending.
     ~t§  I also filed a u.s.c §§1983 in fhe Southern District' Court,
    ·corpus Christi Division, cause noJ.;tJf-Rd     day       ofT)Et;EmhE12.20l5.


                                                  FRANKLIN CARL JONE
                                                  #1224452 I Wayne       Unit
                                                  699q RETRIVE RD.
                                                  ANGLETON , TEXAS 77515

          rertificate· of Service
    I herPby certify thnt a truP and correct cmpy of these dortiments
    has been sent to the RPspondPnt address to:Mr~Chris Daniel;
    P-o.Box 465l;Hnuston.Texas 77210-465J._jby olaci~~ copv in the·
    TT.S.mail-postage prPpaid on this.£3~ day of ~i ,2015.
                                                      -------------,----~··

                                                    ~ Rfut., /4} _:.::._
                                                       RANKLIN CARL JONE
                                                      #1224452           .
\
••
~   '   I   "'   I,   If.,.
                              '




                                                          TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                                                  RECORDS RELEASE
                                                                   AUTHORIZATION

                                  I, the below named and numbered offender, hereby authorize the Texas Department of Criminal
                                  Justice to     release records pertaining to            my trust        fund       account,           as requested by
                                   c~ue+ 0       t C¥2; vn /rJft I Appelt J1                    (Identify Court, Attorney, or entity as
                                  defined in Rule 3 9 2 1-Special Correspondence Rules)


                                  I, offender    finNt/ ;rJ [IM/ ZJiN65                             ,~-   TDCJ#         Jdd.':!!J_S;;).                    ,
                                  being presently incarcerated at the          JZ}tft ?i)r2 J A JiBv'NEStoJlUnit/Facility of the
                                                                                J1 DA2r- {f) f) I
                                  Texas Department of Criminal Justice, in _,.Lf{,j_-=-"-'"'-'lf----"=.! ..-~::''/ CAROL M. JENNIN.GS•
                                                                                                                      }/~·-.._)-:: Notary Public. State ofTexas :
                                                                                                                      -~\   M _..-,.
                                                                                                                       ",:~··::~ (
~~
                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE             DISTRICT OF TEXAS
                                                         DIVISION


     ha"''' 1;b.,     Car2.l C10",vcs :ttu~.a~-ts:J
     Plaintiff's name and ID Number



     Place of Confinement


                                                                                CASE NO.~=-~~--~~--~~
                                                                                             (Clerk will assign the number)
     v.
                                                                                APPLICATION TO PROCEED
                                                                                   IN FORMA PAUPERIS

     Cha.is DllNicr- AO.~LfkSI- 11Pu5ft;;JJ 11'1. '7'7d.Jo~lJ~eSI
     Defendant's name and address



             I, fR..aNitl j,J {!,, CkNE.:
(
            3.     Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
                   ordinary household furnishings and clothing?

                                                    Yes 0           No}Xt.
                   If you answered YES, describe the property and state its approximate value.


                                              f\J- LA
     I understand a false statement in answer to any question in this affidavit will subject oie to penalties for
     perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
     (28 u.s.c. §1746).



            Signedthisthe    d.ol?d dayof~                                        , zol£.




            YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
            YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
            APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
            LAW LIBRARY AT YOUR PRISON UNIT.




                                                                2                                       -trATCIFP (REV. 9/02)
'(~   tdc01es5 - PASSPORT               Wednesday, December 23, 2015, 15:20:26 PM

'tSINIB02/CINIB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE             12/23/15
 1ES5/JC00056               IN-FORMA-PAUPERIS DATA                    15:20:12
 TDCJ¥: 01224452 SID#: 03446258 LOCATION: WAYNE SCOTT U     INDIGENT DTE:
 NAME: JONES,FRANKLIN CARL                BEGINNING PERIOD: 06/01/15
 PREVIOUS TDCJ NUMBERS: 00390126 00969899
 CURRENT BAL:        17.23 TOT HOLD AMT:           0.00 3MTH TOT DEP:        348.52
 6MTH DEP:          659.98 6MTH AVG BAL:          55.14 6MTH AVG DEP:        110.00
 MONTH HIGHEST BALANCE TOTAL DEPOSITS      MONTH HIGHEST BALANCE TOTAL DEPOSITS
 11/15     143.17           163.17         08/15     103.13             0.00
 10/15      75.05            75.00         07/15     161.21           241.46
 09/15      85.80           110.35         06/15     135.99            70.00
 PROCESS DATE   HOLD AMOUNT      HOLD DESCRIPTION




STATE OF TEXAS COUNTY OF~(~(Dyjq
ON THIS THE~~ DAY OF ~te~bu     ,~1~ I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:          OR SID NUMBER:



                                               .=e··~-·~·········&········=
                                                •    :·.'.:::.... ~.~_.,-~
                                                    ,... .
                                               • )'A.")"
                                                                       . .-, CAROL M. JENNINGS•
                                                                         Notary Public. State of Texas :
                                               •    ~,···... "W"_./_:·     My Commission Expires       •
                                               :        ·,··:··~·~·>              07-09-2018           •
                                               ........................ :
                                                                Notary Without Bond